Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 1 of 15 Page ID #:867




     1   MAYER BROWN LLP
         JOHN NADOLENCO (SBN 181128)
     2     jnadolenco@mayerbrown.com
         RUTH ZADIKANY (SBN 260288)
     3    rzadikany@mayerbrown.com
         ALEXANDER VITRUK (SBN 315756)
     4    avitruk@mayerbrown.com
         350 South Grand Avenue, 25th Floor
     5   Los Angeles, CA 90071-1503
         Telephone: (213) 229-9500
     6   Facsimile: (213) 625-0248
     7   Attorneys for Plaintiffs
         BYTON NORTH AMERICA CORPORATION and
     8   BYTON LIMITED
     9
                           UNITED STATES DISTRICT COURT
    10
                          CENTRAL DISTRICT OF CALIFORNIA
    11
                                     WESTERN DIVISION
    12
    13   BYTON NORTH AMERICA                     Case No. 2:19-cv-10563-DMG-JEM
         CORPORATION, a Delaware
    14   corporation; and BYTON LIMITED, a       [Assigned to the Hon. Dolly M. Gee]
         Hong Kong company,
    15                                           MOTION OF MAYER BROWN
                       Plaintiffs,               LLP TO WITHDRAW AS
    16         v.                                COUNSEL OF RECORD FOR
                                                 PLAINTIFFS BYTON NORTH
    17   ICONIQ MOTORS NORTH AMERCIA,            AMERICA CORPORATION AND
         INC., a California corporation;         BYTON LIMITED
    18   CARSTEN BREITFELD, an individual,
    19   and DOES 1 THROUGH 25                   DATE: January 29, 2021
         INCLUSIVE,                              TIME: 9:30 a.m.
    20                                           PLACE: Courtroom 8C
                       Defendants.
    21
    22
    23
    24
    25
    26
    27
    28

                                              MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                           CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 2 of 15 Page ID #:868




     1                                            TABLE OF CONTENTS
     2                                                                                                                       Page(s)
     3   INTRODUCTION ..................................................................................................... 1
     4   BACKGROUND ....................................................................................................... 1

     5                     A.       Procedural Background .............................................................. 1
                           B.       Plaintiffs Have Not Paid Outstanding Fees or Substantively
     6
                                    Responded to Requests for Instruction for Months. ................... 2
     7                     C.       Mayer Brown Has Advised Plaintiffs of its Intent to Withdraw.
     8                              .................................................................................................... 3
     9   ARGUMENT ............................................................................................................. 4
    10            I.       Legal Standard ...................................................................................... 4
                  II.      Good Cause Exists for Mayer Brown to Withdraw from
    11
                           Representation of Plaintiffs................................................................... 5
    12                     A.       The Breakdown of Communication with Plaintiffs Has Made it
    13                              Unreasonably Difficult For Mayer Brown to Carry Out
                                    Effective and Competent Representation. .................................. 6
    14
                           B.       Plaintiffs’ Failure to Remit Payment for Mayer Brown’s Legal
    15                              Services in Breach of the Fee Agreement Constitutes Further
    16                              Good Cause for Withdrawal. ...................................................... 8
    17            III.     All Other Considerations Weigh in Favor of Allowing Mayer Brown
                           to Withdraw from Representation of Plaintiffs in this Litigation......... 9
    18
                  IV.      Mayer Brown has Satisfied the Procedural Requirements for Moving
    19                     to Withdraw......................................................................................... 11
    20   CONCLUSION........................................................................................................ 11
    21
    22
    23
    24
    25
    26
    27
    28
                                                                       i
                                                                      MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                                   CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 3 of 15 Page ID #:869



                                         TABLE OF AUTHORITIES
     1
     2                                                                                               Page(s)
     3   Cases
     4   Brown v. National Survival Games, Inc.,
     5      1994 WL 660533 (N.D.N.Y. Nov. 19, 1994)....................................................... 8
     6   Canandaigua Wine Co. v. Edwin Moldauer,
           2009 WL 89141 (E.D. Cal. Jan. 14, 2009) ....................................................... 8, 9
     7
     8   China Cent. Television v. Create New Tech. HK Ltd.,
           2015 WL 12826457 (C.D. Cal. June 25, 2015).............................................. 6, 11
     9
         Krause v. Manhattan Beach Police Dep’t,
    10
           2018 WL 6118566 (C.D. Cal. May 2, 2018).................................................... 6, 7
    11
         Marcus v. ABC Signature Studios, Inc.,
    12     2017 WL 5635020 (C.D. Cal. June 7, 2017).................................................. 5, 10
    13
         Moss Landing Commercial Park LLC v. Kaiser Aluminum Corp.,
    14     2009 WL 764873 (N.D. Cal. Mar. 19, 2009) ....................................................... 8
    15   ORZ, GmbH & Co. KG v. Thaler,
    16     2017 WL 10605966 (C.D. Cal. Aug. 11, 2017) .......................................... passim
    17   Oscar de la Renta Ltd. v. Strelitz Ltd.,
    18     1993 WL 205150 (S.D.N.Y. June 7, 1993) .......................................................... 8

    19   Rossi v. Askland,
           2007 WL 1532141 (E.D. Cal. May 24, 2007) ...................................................... 9
    20
    21   Scottsdale Ins. Co. v. Grant & Weber,
            2016 WL 7469640 (C.D. Cal. Nov. 1, 2016) ..................................................... 10
    22
         Stewart v. Boeing Co.,
    23      2013 WL 3168269 (C.D. Cal. June 19, 2013).................................................. 5, 8
    24
         Teddy’s Red Tacos Corp. v. Solis,
    25      2019 WL 8198312 (C.D. Cal. Dec. 30, 2019) ....................................... 4, 5, 6, 10
    26   Wige v. City of Los Angeles,
    27     2014 WL 12806226 (C.D. Cal. Feb. 14, 2014) .................................................... 7
    28
                                                           ii
                                                          MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                       CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 4 of 15 Page ID #:870



         Your Pers. Assistant, LLC v. T-Mobile USA, Inc.,
     1
           2010 WL 11598037 (C.D. Cal. Apr. 23, 2010)...................................... 3, 5, 6, 11
     2
         Rules
     3
         California Rule of Professional Conduct 1.16............................................... 5, 6, 8, 9
     4
     5   California Rule of Professional Conduct 1.6 ............................................................. 2
     6   Local Rule 83-2.3.2 ..................................................................................... 4, 5, 8, 11
     7   Local Rule 83-2.3.4 ......................................................................................... 4, 5, 11
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                  iii
                                                                  MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                               CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 5 of 15 Page ID #:871




     1                                       INTRODUCTION
     2         Mayer Brown LLP has represented Plaintiffs Byton North America
     3   Corporation and Byton Limited (“Plaintiffs”) diligently throughout the course of this
     4   litigation. Regretfully, Mayer Brown has been forced to move to withdraw as
     5   counsel of record for Plaintiffs.
     6         Good cause exists to grant Mayer Brown’s motion. Communication between
     7   counsel and client has broken down to the point that Mayer Brown can no longer
     8   effectively and competently represent Plaintiffs in this action. Since early October,
     9   Mayer Brown has sent Plaintiffs at least nine requests for instruction concerning the
    10   conduct of this litigation. Plaintiffs have failed to substantively respond to these
    11   requests, despite repeat warnings about approaching deadlines, leaving Mayer
    12   Brown unable to proceed with this litigation. Furthermore, in breach of the
    13   agreement between the parties, Plaintiffs have not remitted payment on the
    14   outstanding bills for Mayer Brown’s legal services dating back to May 2020.
    15         Mayer Brown has taken reasonable steps to avoid foreseeable prejudice to
    16   Plaintiffs, but cannot continue to represent them in this action. Respectfully, Mayer
    17   Brown requests leave of court to withdraw as counsel of record for Plaintiffs.
    18                                       BACKGROUND
    19         A.     Procedural Background
    20         Plaintiffs’ complaint was filed in California state court on August 28, 2019
    21   and removed to this Court by Defendant Carsten Breitfeld on December 13, 2019.
    22   See ECF No. 2. Defendant Breitfeld moved to dismiss the complaint in part on
    23   January 3, 2020 (ECF No. 22), which the Court granted in part and denied in part on
    24   April 28, 2020. ECF No. 31. On May 19, 2020, Defendant Breitfeld filed
    25   counterclaims against Plaintiffs. ECF No. 33. Plaintiffs moved to dismiss those
    26   claims on July 9, 2020 (ECF No. 38), and the Court took that motion under
    27   submission on September 16, 2020. ECF No. 46. A ruling on that motion is still
    28
                                                  1
                                                  MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                               CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 6 of 15 Page ID #:872




     1   outstanding.
     2         Throughout this motion practice, Mayer Brown prepared each of the filings
     3   on Plaintiffs’ behalf and diligently represented Plaintiffs’ interests. See, e.g., ECF
     4   Nos. 24, 25, 34, 36, 38, 42. During this time, on or around February 28, 2020, the
     5   Court issued a scheduling order and set trial for August 17, 2021. ECF No. 23, 28.
     6   Of the dates set by the scheduling order, the following will occur within 60 days of
     7   the filing of this motion: January 21, 2021 (Deadline for initial expert disclosure and
     8   report); and February 18, 2021 (Deadline for rebuttal expert disclosure and report).
     9   ECF No. 28-1. Discovery cutoff is not until April 13, 2021. ECF No. 32.
    10         B.       Plaintiffs Have Not Paid Outstanding Fees or Substantively
    11                  Responded to Requests for Instruction for Months.
    12         Plaintiffs engaged Mayer Brown to represent them in this action on or around

    13   March 22, 2019. Declaration of Alexander Vitruk (“Vitruk Decl.”), ¶ 4. This

    14   engagement involved a written fee agreement, which was signed by Plaintiffs’

    15   representative on March 22, 2019. Id. Unfortunately, during the course of the

    16   litigation, Plaintiffs fell behind on payment of Mayer Brown’s fees for legal services,

    17   in violation of the written fee agreement. Id. at ¶ 5. Mayer Brown has worked with

    18   Plaintiffs to arrange for payment of its fees while still pursuing this litigation. See

    19   id. at ¶¶ 6-11. Despite repeated attempts to communicate regarding the outstanding

    20   bills, Mayer Brown has not received payment for legal bills dating back to May

    21   2020. Id. at ¶ 15.

    22         Simultaneously, communication between Mayer Brown and Plaintiffs

    23   concerning how Plaintiffs would like Mayer Brown to proceed in this litigation has

    24   broken down.1 In July and August, Mayer Brown reminded Plaintiffs of the

    25   1
          In order to comply with California Rule of Professional Conduct 1.6 concerning an
    26   attorney’s obligation to protect confidential information, and in order to maintain
    27   attorney-client privilege, Mayer Brown does not disclose the details of these
         communications in this Motion or its supporting papers. Vitruk Decl., ¶ 3. Specific,
    28
                                                   2
                                                   MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 7 of 15 Page ID #:873




     1   upcoming stages of litigation and the need to move forward with those key stages,
     2   subject to Plaintiffs’ instructions. Id. at ¶¶ 8-10. Mayer Brown did not receive
     3   instruction from Plaintiffs concerning this action, despite repeated requests. Id. at ¶
     4   10-14. Mayer Brown has also continually kept Plaintiffs apprised of the deadlines in
     5   this action. Id. at ¶¶ 10, 14.
     6          After Plaintiffs’ general counsel left Plaintiffs’ employment, communication
     7   concerning the conduct of this litigation broke down further. See id. at ¶¶ 11-13, 20-
     8   21. In the interim, Plaintiffs’ general counsel was replaced by the Chinese law firm
     9   JunHe, and Fang He, an attorney with JunHe, became Mayer Brown’s primary point
    10   of contact with Plaintiffs. Id. at ¶ 11. Since the beginning of October, Mayer Brown
    11   has requested instructions from Plaintiffs and/or Ms. He concerning how to proceed
    12   with this litigation on at least nine different occasions. Id. at ¶ 12. While Mayer
    13   Brown has received nonsubstantive responses from Ms. He acknowledging receipt
    14   of its emails, Mayer Brown has received no instructions from either Plaintiffs or Ms.
    15   He concerning the conduct of this litigation. Id. at ¶¶ 13, 20-21.
    16          C.     Mayer Brown Has Advised Plaintiffs of its Intent to Withdraw.
    17          Mayer Brown first advised Plaintiffs that it intended to apply to this Court to
    18   withdraw from this litigation in July of 2020, due to the growing amount of
    19   outstanding fees and lapsed promises of payment. Id. at ¶ 6. Because Plaintiffs
    20   remitted some payment, Mayer Brown did not proceed with seeking withdrawal at
    21
    22   detailed information concerning the significance of the breakdown in
         communication and its effect on this litigation can be provided to the Court in
    23   camera. Id. However, lack of specific information does not preclude this Court from
    24   finding that good cause exists to grant Mayer Brown’s motion to withdraw. See Your
         Pers. Assistant, LLC v. T-Mobile USA, Inc., 2010 WL 11598037, at *2 (C.D. Cal.
    25   Apr. 23, 2010) (finding good cause to allow attorneys to withdraw as counsel of
    26   record even though they “[did] not wish to reveal the nature of their dispute with
         [client” so as not to violate the attorney-client privilege,” based on the attorneys’
    27   representation that “the breakdown is sufficiently material that they are unable to
    28   litigate the matter effectively”).
                                                   3
                                                   MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 8 of 15 Page ID #:874




     1   that time. See id. at ¶¶ 6-8. However, following months of requests for instruction
     2   on how to proceed with no substantive response, as well as continued nonpayment
     3   of outstanding fees, it became apparent that Mayer Brown would need to withdraw
     4   from representation as Plaintiffs’ counsel in this action. Id. at ¶¶ 8-17. On December
     5   14, 2020, Mayer Brown advised that it planned to exit the litigation. Id.
     6         On December 16, 2020, Mayer Brown formally notified Plaintiffs of its intent
     7   to file this Motion. Id. at ¶ 17, Ex. A. Specifically, Mayer Brown advised that it
     8   would file its Notice of Motion on December 22, 2020, then file this Motion and
     9   supporting documentation a week later, on December 29, 2020. Id. Furthermore,
    10   pursuant to Local Rule 83-2.3.4, Mayer Brown advised Plaintiffs that because they
    11   are both corporations, they would need to secure representation from another
    12   attorney permitted to practice in the Central District of California, as they could not
    13   proceed pro se. Id.
    14         On December 20, 2020 and December 21, 2020, Mayer Brown advised that
    15   absent further instruction, it would proceed with filing this motion. Id. at ¶¶ 18, 19.
    16         On December 22, 2020, having received no instruction from Plaintiffs, Mayer
    17   Brown filed the notice of its intent to file this motion. Id. at ¶ 20; ECF No. 47.2 A
    18   courtesy copy was served on Plaintiffs by email the same day, and Mayer Brown
    19   again advised that this motion would be filed on December 29, 2020. Id. at ¶ 20.
    20                                      ARGUMENT
    21   I.    Legal Standard
    22         The decision whether to grant a motion to withdraw as counsel of record is
    23   entrusted to the sound discretion of the court. Teddy’s Red Tacos Corp. v. Solis,
    24   2019 WL 8198312, at *2 (C.D. Cal. Dec. 30, 2019); see also L.R. 83-2.3.2
    25   (“attorney may not withdraw as counsel except by leave of court”). The motion
    26
         2
    27     The filing of that notice was rejected by the Court on December 28, 2020
         purportedly on the ground of “incorrect event selected.” ECF No. 48. The notice is
    28   thus being refiled concurrently with this motion.
                                                   4
                                                   MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 9 of 15 Page ID #:875




     1   must be supported by good cause. L.R. 83-2.3.2.
     2         District courts often consider four factors in ruling on a motion to withdraw:
     3   “(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause
     4   to other litigants; (3) the harm withdrawal might cause to the administration of
     5   justice; and (4) the degree to which withdrawal will delay the resolution of the
     6   case.” E.g., Teddy’s Red Tacos, 2019 WL 8198312, at *2; Marcus v. ABC
     7   Signature Studios, Inc., 2017 WL 5635020, at *2 (C.D. Cal. June 7, 2017) (internal
     8   quotation marks omitted); Stewart v. Boeing Co., 2013 WL 3168269, at *1 (C.D.
     9   Cal. June 19, 2013) (same).
    10         In the Central District of California, counsel also must give written notice of
    11   intent to withdraw to the client and all other parties who have appeared. L.R. 83-
    12   2.3.2. Further, when counsel for an organization withdraws, special rules require
    13   that the attorney “give written notice to the organization of the consequences of its
    14   inability to appear pro se.” L.R. 83-2.3.4.
    15         California’s Rules of Professional Conduct, which require that attorneys take
    16   “reasonable steps to avoid reasonably foreseeable prejudice to the rights of the
    17   client,” also apply to determine whether an attorney’s request to withdraw is
    18   proper. CA ST RPC Rule 1.16; e.g., ORZ, GmbH & Co. KG v. Thaler, 2017 WL
    19   10605966, at *2 (C.D. Cal. Aug. 11, 2017); Your Pers. Assistant, 2010 WL
    20   11598037, at *2; see also Stewart, 2013 WL 3168269, at *1 (“Federal courts also
    21   often look to applicable state rules in determining whether adequate grounds exist
    22   to excuse counsel from further representation.”).
    23   II.   Good Cause Exists for Mayer Brown to Withdraw from Representation
    24         of Plaintiffs.
    25         Under the California Rules of Professional Conduct, an attorney may

    26   withdraw from representing a client if (1) the client’s conduct “renders it

    27   unreasonably difficult for the lawyer to carry out the representation effectively” or

    28   (2) the client “breaches a material term of an agreement with, or obligation, to the
                                                   5
                                                   MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                                CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 10 of 15 Page ID
                                  #:876



   1   lawyer relating to the representation” and the lawyer gives the client “reasonable
   2   warning” of intent to withdraw “unless the client fulfills the agreement or performs
   3   the obligation.” CA ST RPC Rule 1.16(b)(4)-(5). Both of these circumstances are
   4   present here.
   5         A.        The Breakdown of Communication with Plaintiffs Has Made it
   6                   Unreasonably Difficult For Mayer Brown to Carry Out Effective
                       and Competent Representation.
   7
             It is well-established that “a breakdown in communications between client
   8
       and attorney constitutes good cause for withdrawal.” China Cent. Television v.
   9
       Create New Tech. HK Ltd., 2015 WL 12826457, at *2 (C.D. Cal. June 25, 2015);
  10
       Teddy’s Red Tacos, 2019 WL 8198312, at *2 (same); Your Pers. Assistant, 2010
  11
       WL 11598037, at *2 (same); ORZ, 2017 WL 10605966, at *2 (“A client's failure to
  12
       communicate with his attorney may constitute a basis for withdrawal.”).
  13
             Any attorney is “unable to litigate the case without the advice of and
  14
       communication with their clients.” See Teddy’s Red Tacos, 2019 WL 8198312, at
  15
       *3. Numerous courts have found that good cause exists for an attorney to withdraw
  16
       from representation where, as here, a client’s failure to cooperate or communicate
  17
       renders it “unreasonably difficult” for counsel to continue effective and competent
  18
       representation. See, e.g., id. (good cause existed for withdrawal where clients failed
  19
       to respond to “multiple text and voice messages” and “several letters” over a period
  20
       of months, rendering counsel unable to determine how to proceed with the
  21
       litigation); Krause v. Manhattan Beach Police Dep’t, 2018 WL 6118566, at *2 (C.D.
  22
       Cal. May 2, 2018) (good cause existed for withdrawal where client failed to respond
  23
       to counsel’s emails and texts “for over two months” and otherwise failed to get in
  24
       touch); China Cent. Television, 2015 WL 12826457, at *2 (good cause existed for
  25
       withdrawal where client failed to reply to correspondence from counsel, refused to
  26
       communicate directly with counsel, and required counsel to communicate through
  27
       its Chinese counsel).
  28
                                                 6
                                                MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                             CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 11 of 15 Page ID
                                  #:877



   1         Failure to respond to counsel’s inquiries or requests for instruction, despite
   2   counsel informing the client of significant upcoming deadlines, constitutes good
   3   cause for the attorney to withdraw. See ORZ, 2017 WL 10605966, at *2 (“Plaintiff
   4   has failed to respond to Counsel's inquiries, despite Counsel informing Plaintiff of
   5   the responsive pleading deadline.”); Krause, 2018 WL 6118566, at *2 (granting
   6   motion to withdraw where counsel sent numerous communications concerning
   7   upcoming discovery deadlines and those deadlines passed without response from
   8   client); Wige v. City of Los Angeles, 2014 WL 12806226, at *2 (C.D. Cal. Feb. 14,
   9   2014) (good cause existed where counsel was unable to prepare for or go forward
  10   with trial because he could not communicate with or even locate his client); see also
  11   Statue of Liberty v. Int'l United Indus., Inc., 110 F.R.D. 395, 397 (S.D.N.Y. 1986)
  12   (granting a motion to withdraw where client failed to answer attorney's telephone
  13   calls and letters “regarding the conduct of the litigation in general and the scheduling
  14   of depositions in particular”).
  15         As far back as July 2020, Mayer Brown has repeatedly advised Plaintiffs that
  16   they need to proceed with key stages of litigation and that critical deadlines are
  17   approaching. Vitruk Decl., ¶¶ 10, 12, 14. On at least nine separate occasions since
  18   the beginning of October, Mayer Brown requested in writing instructions on how to
  19   proceed with the conduct of this litigation. Id. at ¶ 12. Other than nonsubstantive
  20   responses from Ms. He, Plaintiffs’ Chinese counsel, acknowledging receipt of these
  21   communications, Plaintiffs have not replied to these requests for instruction. Id. at
  22   ¶¶ 13, 20-21. More than two months have passed without material communication
  23   from Plaintiffs on how Mayer Brown should proceed. Mayer Brown cannot
  24   effectively litigate this matter without advice or instruction from its clients, and
  25   Plaintiffs’ lack of response renders it unreasonably difficult for Mayer Brown to
  26   continue its representation.
  27         Because of this breakdown in substantive communication, good cause exists
  28   to grant Mayer Brown’s motion to withdraw as counsel of record for Plaintiffs.
                                              7
                                                 MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                              CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 12 of 15 Page ID
                                  #:878


             B.     Plaintiffs’ Failure to Remit Payment for Mayer Brown’s Legal
   1
                    Services in Breach of the Fee Agreement Constitutes Further Good
   2                Cause for Withdrawal.
   3         A lawyer is permitted to withdraw from a representation where “the client
   4   breaches a material term of an agreement with, or obligation, to the lawyer relating
   5   to the representation,” and the lawyer has given the client “reasonable warning” of
   6   the intent to withdraw. CA ST RPC Rule 1.16(b)(5). While “[f]ailure of the client to
   7   pay agreed compensation is not necessarily sufficient to establish good cause” (L.R.
   8   83-2.3.2), Plaintiffs’ outstanding bills constitute further good cause to allow Mayer
   9   Brown to withdraw from representation. Moreover, as some courts have found,
  10   failure of a client to pay fees owed does provide “a sufficient basis on which to grant
  11   a request to withdraw from representation.” Stewart, 2013 WL 3168269, at *2;
  12   Canandaigua Wine Co. v. Edwin Moldauer, 2009 WL 89141, at *2 (E.D. Cal. Jan.
  13   14, 2009) (“Courts have also held that the failure to pay attorney's fees may be
  14   grounds for withdrawal”).
  15         Circumstances like those here, where a client has failed to pay a significant
  16   amount of attorneys’ fees in contravention of its agreement with counsel, suggest
  17   that good cause exists for counsel to withdraw from the representation. Stewart, 2013
  18   WL 3168269, at *2 (good cause existed where client failed to pay the outstanding
  19   balance of fees for over a year and it was “unlikely that Plaintiff would rectify this
  20   situation in the future”); see also Moss Landing Commercial Park LLC v. Kaiser
  21   Aluminum Corp., 2009 WL 764873, at *1 (N.D. Cal. Mar. 19, 2009) (good cause
  22   existed for withdrawal where, among other reasons, outstanding fees exceeded
  23   $100,000); Brown v. National Survival Games, Inc., 1994 WL 660533, *2
  24   (N.D.N.Y. Nov. 19, 1994) (“... courts have recognized that a client's failure to
  25   cooperate with counsel or pay attorney's fees are valid reasons for granting ... a
  26   motion” to withdraw); Oscar de la Renta Ltd. v. Strelitz Ltd., 1993 WL 205150, at
  27   *1 (S.D.N.Y. June 7, 1993) (“Counsel may withdraw if his or her client fails to pay
  28   legal fees or if the client fails to communicate or cooperate with their attorney.”).
                                                  8
                                                 MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                              CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 13 of 15 Page ID
                                  #:879



   1          Plaintiffs have not paid Mayer Brown’s outstanding legal fees dating back to
   2   May 2020. Vitruk Decl., ¶ 15. Coupled with the failure of cooperation or
   3   communication by Plaintiffs, their failure to pay their outstanding bills only further
   4   illustrates that good cause exists for Mayer Brown to withdraw. See ORZ, 2017 WL
   5   10605966, at *2 (good cause was shown where client ceased paying law firm after
   6   initial retainer fee following execution of engagement agreement and failed to
   7   respond to communications despite being informed of upcoming deadlines);
   8   Canandaigua, 2009 WL 89141, at *2 (granting motion to withdraw where “it is clear
   9   that counsel and [client] have reached an impasse with respect to case strategy and
  10   payment of counsel's outstanding fees”); Rossi v. Askland, 2007 WL 1532141, at *1
  11   (E.D. Cal. May 24, 2007) (“[G]iven Plaintiff's failure to communicate with her
  12   counsel, failure to tender timely payment for services rendered and failure to oppose
  13   the present Motion, the Court finds Plaintiff's conduct meets the foregoing standard
  14   [that the client’s conduct made it unreasonably difficult to continue
  15   representation].”)
  16   III.   All Other Considerations Weigh in Favor of Allowing Mayer Brown to
  17          Withdraw from Representation of Plaintiffs in this Litigation.
  18          The California Rules of Professional Conduct require an attorney to take

  19   “reasonable steps to avoid reasonably foreseeable prejudice to the rights of the

  20   client.” CA ST RPC Rule 1.16(d). Mayer Brown has made reasonable effort to avoid

  21   foreseeable prejudice to Plaintiffs here, repeatedly advising of upcoming deadlines

  22   and the need to take action to meet those deadlines. Vitruk Decl., ¶¶ 10, 12, 14.

  23   Mayer Brown has also pleaded for months for instruction from Plaintiffs on how to

  24   proceed with this litigation, to no avail. See id. at ¶¶ 12-14, 18-21. Mayer Brown

  25   warned Plaintiffs as early as July 2020 of its intent to withdraw if Plaintiffs continued

  26   to be remiss in paying their outstanding bills. Id. at ¶¶ 6, 8, 9, 15, 16. Once it became

  27   apparent that Plaintiffs would not provide instructions on how to proceed, Mayer

  28   Brown again advised (on five occasions, including by a filed notice of motion) of its
                                                  9
                                                  MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                               CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 14 of 15 Page ID
                                  #:880



   1   intent to withdraw absent some kind of instruction from Plaintiffs. Id. at ¶¶ 16-21.
   2   Mayer Brown cannot take further action without permission from its client and so
   3   has taken reasonable steps to avoid any foreseeable prejudice.
   4         Moreover, withdrawal will not cause prejudice to the other parties in the case,
   5   there will not be harm to the administration of justice, and withdrawal will not
   6   significantly delay the case. Despite the approaching expert disclosure deadlines,
   7   this case is only in the beginning stages of litigation, with a motion to dismiss still
   8   pending and little discovery conducted. See Marcus, 2017 WL 5635020, at *3
   9   (finding all factors supported granting request to withdraw “as the case is in the
  10   beginning stages of litigation”); ORZ, 2017 WL 10605966, at *2 (finding no undue
  11   delay due to law firm’s withdrawal “at this early stage of proceedings”). To the
  12   extent that the expert disclosure deadlines are approaching, Mayer Brown has not
  13   been granted permission from its clients to proceed with expert discovery. See Vitruk
  14   Decl., ¶¶ 13, 20-21. As a result, whether represented by Mayer Brown or other
  15   counsel, Plaintiffs may need to request a brief continuance of those dates; Mayer
  16   Brown’s withdrawal will therefore not have an effect [or] will therefore have little
  17   effect. Further, trial is scheduled for August 17, 2021, more than eight months from
  18   the filing of this motion. Plaintiffs have significant time to find substitute counsel.
  19   Scottsdale Ins. Co. v. Grant & Weber, 2016 WL 7469640, at *2 (C.D. Cal. Nov. 1,
  20   2016) (finding limited prejudice where motion to withdraw was granted at least
  21   seven months before trial).
  22         Nor will the defendant parties be prejudiced, as Mayer Brown is unable to
  23   litigate this case without instruction or communication from Plaintiffs. See Teddy’s
  24   Red Tacos, 2019 WL 8198312, at *3 (recognizing prejudice to defendant from
  25   plaintiff’s failure to respond to discovery, but finding no prejudice due to counsel’s
  26   withdrawal because counsel could not litigate the case without “advice of and
  27   communication with” their clients anyway). And there is sufficient time for the
  28   parties to complete fact discovery prior to the April 13, 2021 cutoff date.
                                                 10
                                                 MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                              CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-1 Filed 12/29/20 Page 15 of 15 Page ID
                                  #:881


       IV.   Mayer Brown has Satisfied the Procedural Requirements for Moving to
   1
             Withdraw.
   2         “In general, counsel is required to give a client advance notice of his or her
   3   intention to seek permission to withdraw.” Your Pers. Assistant, 2010 WL
   4   11598037, at *2. Local Rule 83-2.3.2 also requires counsel to inform the other
   5   parties in writing. Mayer Brown has complied with both of these procedural
   6   requirements.
   7         Mayer Brown informed Plaintiffs multiple times that it intended to move to
   8   withdraw if Plaintiffs continued to be remiss with payment (Vitruk Decl., ¶¶ 6, 8, 9,
   9   15-17) or failed to provide instructions necessary to proceed with the litigation (id.
  10   at ¶¶ 10, 12, 14, 17-21). Mayer Brown also filed its notice of motion a week prior to
  11   filing this motion and served a copy on Plaintiffs the same day. Id. at ¶¶ 17, 20.
  12   Similarly, Mayer Brown’s as-filed notice of motion informed defendants in writing
  13   of its intent to withdraw from representation. ECF No. 47 (see supra n. 2).
  14         Mayer Brown also complied with Local Rule 83-2.3.4, informing Plaintiffs in
  15   an email on December 16, 2020 that they could not appear pro se and would need to
  16   seek representation of counsel licensed to practice before this Court. Vitruk Decl., ¶
  17   17, Ex. A; see China Cent. Television, 2015 WL 12826457, at *3.3
  18                                     CONCLUSION
  19         For the forgoing reasons, Mayer Brown respectfully requests the Court’s leave
  20   to withdraw from representation as counsel of record for Plaintiffs in this action.
  21
       Dated: December 29, 2020                      Respectfully submitted,
  22
                                                     MAYER BROWN LLP
  23
                                                     By:    /s/ John Nadolenco
  24                                                            John Nadolenco
  25                                                 Attorneys for Plaintiffs
  26                                                 Byton North America Corporation and
                                                     Byton Limited
  27   3
        Mayer Brown has also served a copy of this motion and all supporting papers upon
  28   Plaintiffs. See concurrently-filed Proof of Service.
                                                11
                                                MOTION TO WITHDRAW AS COUNSEL OF RECORD;
                                                             CASE NO. 2:19-CV-10563-DMG-JEM
